Citation Nr: 1451638	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-25 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a bilateral ankle disability.

5.  Entitlement to service connection for scars on the chest, shoulder and back.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to December 1979 with additional service in the Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In March 2014, the Veteran testified at a videoconference hearing.  Unfortunately, the hearing audio was inaudible and could not be transcribed.  The Veteran elected to have an additional hearing.

In July 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board notes at the outset that the record does not include the Veteran's service treatment records.  Although it appears that some of the Veteran's records from his period of Reserve duty were provided by the Records Management Center, there is no indication that the National Personnel Records Center responded concerning the Veteran's active duty service treatment records.  Therefore, efforts to obtain copies of the Veteran's service treatment records must be made.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §3.159(c)(2) (2014).  

The Veteran testified that his claims for service connection are based on injuries sustained in a 1977 car accident.  The death of another soldier in a car accident has been corroborated in the record.  Thus, the Board finds that a VA examination is necessary for an opinion to be provided following examination and claims file review as to whether the Veteran's claimed disabilities are related to service, specifically to include the claimed 1977 car accident.  

It appears that the RO requested records from Instant Care and Wayne Memorial Hospital with no response.  The RO/AMC should once again request records from these facilities, after requesting any necessary privacy release from the Veteran.      

It's unclear whether the Veteran has received treatment from a VA Medical Center.  Thus, ongoing medical records should also attempt to be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to secure the Veteran's service treatment records through official channels.  Should the RO/AMC determine that such records are unobtainable, the file should be annotated as such and the Veteran notified of such.   

2.  After securing the necessary release, records from Instant Care and Wayne Memorial Hospital should be obtained.  In addition, VA treatment records should be obtained, if applicable.  

3.  Schedule the Veteran for a VA examination.  The Veteran's claims file should be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and all findings should be reported in detail.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

The examiner should indicate whether the Veteran's claimed disabilities are more likely, less likely, or at least as likely as not attributable to his military service, to include the claimed 1977 car crash. 

4.  Thereafter, the RO/AMC should re-adjudicate the claims for service connection.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case, and be given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



